Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 12/3/2021. Claims 1-14 are currently pending and have been examined.  Claims 1,8, and 10-12 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Step 1: The claims 1-7 are a method and claims 8-14 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Prong 1: The claims recite determining a maturity level for each obtained opportunity: and responsive to a determination that an opportunity is more mature than a target opportunity, selecting the opportunity to be presented for comparison with the target opportunity as part of a reduced set, the reduced set comprising opportunities that are more mature than the target opportunity: analyzing, with, the metadata associated with the reduced set of opportunities including comparing the metadata the target opportunity with metadata from less mature opportunities to identify patterns for the opportunities; determining, a 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are a customer relationship management (CRM) system, an obtaining engine of the CRM system, from a database, an analyzing engine of the CRM system, an identifying engine of the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The step of “obtaining, opportunities, each opportunity corresponding to a record structure in the database with a number of fields of metadata; reducing, with a determining engine of the CRM system, a number of opportunities that are compared against a target opportunity, updating, with the correlations and the relevant data associated with the less mature opportunity to prevent constant database analysis” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0023 and 32) does not provide any indication that the obtaining and notifying in a CRM system is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
 Claim 2 merely recites in which the metadata for each of the opportunities comprises a design specification, a platform specification, a fixpack specification, a version specification, an operating system (OS) 
Claim 3 merely recite in which analyzing the metadata associated with the opportunities to identify the patterns for the opportunities comprises comparing metadata for an opportunity having a less mature maturity level with metadata for an opportunity having a more mature maturity level. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 4 merely recites in which the relevant data comprises information to aid the user in maximizing success for each of the opportunities. The limitation merely further limits the type of data used, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 5 merely recites further comprising updating the database with the correlations and the relevant data associated with the opportunities. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 6 merely recites further comprising determining a maturity level for each of the opportunities. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 7 and 9 merely recites further comprising applying a weight to the metadata associated with each of the opportunities to determine the relevant data that is used to notify the user. The limitation merely further limits the type of 
Claim 10 merely recites further comprising updating the database with the correlations and the relevant data associated with the less mature opportunity. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 11 merely recites wherein the relevant data indicates how the less mature opportunity may avoid potential issues that were encountered with the more mature opportunity. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 12 merely recites wherein the analyzing identifies a pattern based on overlap of metadata between the less mature and more mature opportunities. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 13 merely recites further comprising accepting input from a user to indicate a weight associated with a particular type of metadata. The limitation merely recites the processing of data based on the data type, but does not recite additionally more and integrate the judicial exception into a practical application.
Claim 14 merely recites wherein a weighted type of metadata is metadata describing performance results. The limitation merely recites the processing of 
The dependent claims merely recite additional data that is used in processing of opportunity data in order to determine the manner in which the storing of the opportunities is performed. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Allowable Subject Matter
Claims 1-14 are determined to recite allowable subject matter over the prior art, however the claims remain rejected under 35 USC 101. 
The closest prior art of record was found to be the combination of Wagner (U.S. Pub. No. 20150170163) in view of Sabharwal (U.S. Pub. No. 20120323639) in further view of Jones (U.S. Pub. No. 20130080344).
As stated in the PTAB decision dated 3/26/2021, the combination fails to depict maturity of opportunities let alone a common footprint, based on overlapping metadata. Therefore the Examiner determines the limitation “determining a common footprint, based on overlapping metadata, between opportunities at different maturity levels” to not be taught by prior art and allowable over the prior art. 
Closest NPL was found to be “Least-Criteria Record Matching in Database Systems” which discloses the process for identifying records that match the 
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the rejection under 35 USC 101, the Examiner maintains that the claims still do not show a tie between the CRM system and the improvement to the database by reducing the number of opportunities (data). The CRM system is recited at a high level to carry out the claimed steps, but clarity is still needed in the claims to concretely show how the technology itself is improved (i.e. how the load on the CRM system is reduced).  The claims are recited in a result oriented way and must identify how the functional result is achieved by limiting the claim scope to structures specified at some level of concreteness to the claimed invention. 
The Examiner has reviewed and considered the applicant’s support from the specification as to how the specification supports the improvement to the CRM, however while the specification discusses the comparison of the opportunity data, the specification does not show clear support for the reduction of opportunities and tie the reduction of opportunities to improving the CRM. At most, the specification discloses data manipulation of the opportunities based on a set of rules or criteria. 
With respect to the comparison to the instant application to BASCOM, the claimed invention of BASCOM recited additional elements or limitation which in . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/3/2022